Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed Nov. 11, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. However, searching foreign databases revealed copies of the missing foreign patent documents which were then reviewed. Therefore, the Nov. 11, 2019 IDS has been has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 10, 11 & 16 s/are rejected under 35 U.S.C. 103 as being   patentable over Cardinali (US 5,081,816) in view of Kawaharasaki (US 3,758,122).
	With respect to claims 1, 10, 11 & 16, Cardinali discloses a method for forming packages of blister packages, comprising: 
sealing (indicated generally as 7, 8; C8/L30-33)a blister package 11b with an item inside; 
moving a blister packages on a conveyor 15, 15a, 15b toward a blister package stacker 130; 
receiving a blister packages one at a time in a nest inlet (indicated generally as 225 in FIG. 7) of a blister package stacker and holding a received blister package in a nest assembly; 
inserting one blister package at a time into a bottom of a blister package collection tower 130, 226 section by upward movement (via arms 228a, 228b  in FIGS. 7, 8) of a blister; 
retaining (via spring loaded retaining means 227, e.g. gates) a inserted package in a blister package collection tower section; and 
repeating a receiving, inserting, and retaining to form a stack of the blister packages in the blister package collection tower section. 
Cardinali does not disclose rotating and raising a nest assembly. Kawaharasaki discloses a step of inserting one blister package at a time that comprises rotating (indicated generally as 19, 19a, 19b 19c; FIG. 22) and raising (indicated generally as 64, 64a, 65; FIG. 22) a nest assembly 19, 19b, 64, 64a, 65 vertically for insertion of a blister package into a stack of a blister package collection tower section. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cardinali to include inserting one blister package at a time that comprises rotating and raising a nest assembly vertically for insertion of a blister package into a stack of a blister package collection tower section, as taught by Kawaharasaki, thereby allowing start/stop under controlled situations such as the supply of articles to be stacked is momentarily depleted.
With respect to claim 8, Cardinali discloses inspecting blister packages on conveyor 15 (C10/L30) for improper filling. 
With respect to claim 9, Cardinali discloses rejecting (C12/L18-23), e.g. directing, improperly filled blister packages away from the blister stacker. 
Claims 2, 5, 6, 12 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali and Kawaharasaki and further in view of Mojden (US 4,676,708).
	Cardinali does not disclose pushing, e.g. unloading, packages from a collection tower into storage tubes. Mojden discloses pushing (indicated generally as 44 in FIGS. 2, 3) a stack packages from a collection tower 26 into storage tubes 35. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cardinali’s stacking and disposal of blister packages to include pushing a stack of blister packages from a blister package collection tower into storage tubes, as taught by Mojden, thereby allowing for handling large volumes of articles for transport and subsequent use at operations downstream of the stacking operation.
Claims 4 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali and Kawaharasaki and further in view of Rees (US 3,938,675).
	Cardinali does not disclose loading a first set of blister packages while unloading a second set of blister packages. Rees discloses loading a first set of articles (via upstacker 15) into a package collection tower 9 while unloading (FIG. 1) a second set of articles from a collection tower 9. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cardinali to include loading a first set of blister packages into a first blister package collection tower while unloading a second set of blister packages from a second blister package collection tower, as taught by Rees, thereby allowing for upstacking two articles, e.g. blister packages simultaneously, while at the same time unloading a completed stack.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali and Kawaharasaki and further in view of Hawkes (US 2010/0172724).
Cardinali does not disclose a bar code reader. Hawkes discloses a sensor 230 may also be configured to read machine readable information provided on the package 16, wherein machine -readable information comprises “a bar-code that may be used to facilitate the automated storing, tracking, dispensing, and packaging of orders.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cardinali to include a bar code reader, as taught by Hawkes, such that storing, tracking and dispensing of (drug) orders can be accurately tracked.
Response to Arguments
Applicant's arguments filed Jan. 14, 2022 have been fully considered but they are not persuasive. Applicants amendments did not warrant a new grounds of rejection. Consequently, the art used to reject now canceled claims 3 & 13 have been applied to amended claims 1 & 11.
	Claims 1 & 11. Applicant argues that the cited prior art does not disclose “rotating and raising the nest assembly”.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. The claims do not further define “assembly”. Neither claim 1 nor 11 recite limitation(s) that define nest assembly according to reference character #26 in the figures. Applicant alleges that the nest assembly in the cited prior can only be attributed as the rod 64 and platform 65. (Bottom of page 6 of Applicants Jan. 14, 2022 arguments.) The examiner can find no definition in the specification that a single component is responsible for rotating and raising. According to the broadest reasonable interpretation assembly is defined as “6a: the fitting together of manufactured parts into a complete machine, structure, or unit of a machine.” (https://www.merriam-webster.com/dictionary/assembly) In other words, assembly isn’t exclusive to a single component. 
In this case, and as shown on page 3 of the rejection above Kawaharasaki’s nest assembly includes a rotating component and a raising component. Kawaharasaki discloses rotating insomuch as element 19, 19b, 19c rotates about a vertical axis and raising insomuch as push up plate 65 moves up and down. Consequently, the rejection correctly identifies fitted together parts into a machine that perform rotating and raising. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652